OPINION
By BARNES, P. J.
The above-entitled cause is now being determined as an error proceeding by reason of defendant’s appeal on questions of law from the judgment of the Court of Common Pleas of Franklin County, Ohio. The case originated in the Common Pleas Court and plaintiff in her action sought recovery against the defendant in the sum of $231.18, together with interest and costs under the claimed minimum fair rate wage as prescribed under the laws of Ohio and the rules of the Department of Industrial Relations.
Defendant filed a general demurrer to the petition, claiming that the facts stated were not sufficient to constitute a cause of action. The trial court overruled the demurrer. The defendant then appealed on question of law. It at once *443appears that defendant’s attempted appeal was premature, there being no final order in the Common Pleas Court. The Ohio law is so well defined no authorities need to be cited to the effect that the sustaining or overruling of a demurrer is not a final order.
A few years ago the Legislature at the instance of the Ohio Bar Association sought to enact legislation making a ruling on demurrer a final order, but the Supreme Court held such act unconstitutional.
The case is still pending in the Common Pleas Court.
There being no final order, we have no jurisdiction to determine the claimed error.
Appeal dismissed.
HORNBECK, J., concurs. GEIGER, J., not participating.